     Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 1 of 44



                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS



IN RE: TELEXFREE SECURITIES
LITIGATION                               MDL No. 4:14-md-2566-TSH

                                         (Leave to file granted 2/26/20)
This Document Relates To:
ALL CASES




            OMNIBUS REPLY MEMORANDUM OF LAW IN FURTHER
     SUPPORT OF PLAINTIFFS’ MOTIONS TO AMEND AND/OR TO RECONSIDER
             Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 2 of 44




                                                    TABLE OF CONTENTS
                                                                                                                                      Page

PRELIMINARY STATEMENT .................................................................................................... 2

   I.       DEFENDANTS HAVE FAILED TO PRESENT ANY VALID OR FACTUALLY
            ACCURATE REASON TO STRIKE EITHER FILED COMPLAINT ............................. 9

         A. This Court’s September 23, 2019 Scheduling Order Provides
            Sufficient Basis To Support Allowance Of The 5th CAC. ............................................. 10

         B. Plaintiffs’ Corrected 5th CAC Was Properly Filed And Only Streamlines
            This Litigation................................................................................................................ 11

   II.      PLAINTIFFS’ MOTIONS FOR LEAVE TO AMEND AND/OR RECONSIDER
            WERE NOT UNDULY DELAYED AND DO NOT PREJUDICE DEFENDANTS ..... 13

         A. Defendants’ Claims of Undue Delay Are Invalid Because
            Plaintiffs’ Amended Pleading And Supporting Motions Were
            Timely Filed Within The Deadline for Amendment...................................................... 14

         B. Defendants Have Not Established Any Delay Sufficient
            To Preclude Amendment. .............................................................................................. 16

         C. Defendants Have Failed To Present Any Cognizable Prejudice From
            Inclusion Of The New Compelling Facts Sufficient To Preclude Amendment. ........... 24

   III. THE DISMISSED DEFENDANTS HAVE PRESENTED NO VALID GROUNDS
        TO DENY PARTIAL RECONSIDERATION OF THE MTD ORDERS. ...................... 29

         A. The Dismissed Defendants Have Not Refuted That Reconsideration Is Merited. ........ 29

         B. The New Evidence Addresses Each Issue Identified In The MTD Orders. .................. 32

               1.     The 5th CAC’s new facts state an overwhelming claim for tortious aiding
                      and abetting and/or civil conspiracy against the Dismissed Bank Defendants. ..... 33

               2.     The new facts in the 5th CAC state an overwhelming claim for tortious aiding
                      and abetting and civil conspiracy against MLM A Team Defendant PwC. ........... 37

CONCLUSION ............................................................................................................................. 38




                                                                       i
           Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 3 of 44



                                               TABLE OF AUTHORITIES


Cases                                                                                                                         Page(s)

Acosta-Mestre v. Hilton Int'l of Puerto Rico, Inc., 156 F.3d 49 (1st Cir. 1998) ........................... 26

Admiral Ins. Co. v. Abshire, 574 F.3d 267 (5th Cir. 2009)........................................................... 16

Adrian v. Mesirow Fin. Structured Settlements, LLC,
  647 F. Supp. 2d 126 (D.P.R. 2009)..................................................................................... 26, 28

Cahaly v. Benistar Prop. Exch. Trust Co., Inc., 451 Mass. 343 (2008) ....................................... 34

Carmona v. Toledo, 215 F.3d 124 (1st Cir. 2000) .................................................................. 17, 20

CP Sols. PTE, Ltd. v. Gen. Elec. Co., 237 F.R.D. 534 (D. Conn. 2006) ................................ 19, 27

Crawford v. Lexington-Fayette Urban County Gov't, CV 06-299-JBC,
  2008 WL 11345937 (E.D. Ky. May 28, 2008) ......................................................................... 16

Daniels v. Loizzo, 174 F.R.D. 295 (S.D.N.Y. 1997) .................................................................... 17

Davis v. Lehane, 89 F. Supp. 2d 142 (D. Mass. 2000) ................................................................. 30

Douglas v. York County, 360 F.3d 286 (1st Cir. 2004) ................................................................ 30

E. Food Services, Inc. v. Pontifical Catholic Univ. Services Ass’n, Inc.,
   357 F.3d 1 (1st Cir. 2004) ......................................................................................................... 32

Foman v. Davis, 371 U.S. 178 (1962) ...................................................................................... 9, 29

Ford v. Burke, 529 F. Supp. 373 (N.D. N.Y. 1982)...................................................................... 31

Fulghum v. Embarq Corp., 07-2602-EFM, 2009 WL 3122500
  (D. Kan. Sept. 24, 2009) ........................................................................................................... 15

Glassman v. Computervision Corp., 90 F.3d 617 (1st Cir.1996) ................................................. 14

Go-Best Assets, Ltd. v. Citizens Bank of Massachusetts,
  972 N.E.2d 426, 432-33, 438 (Mass. 2012) .............................................................................. 34

Greene v. Union Mut. Life Ins. Co. of Am., 764 F.2d 19 (1st Cir. 1985)...................................... 30

Gregory v. FedEx Ground Package Sys., Inc., 2:10CV630,
  2012 WL 2396873 (E.D. Va. May 9, 2012), report and
  recommendation adopted sub nom. Gregory v. Fedex Ground Packaging Sys. Inc.,
  2:10CV630, 2012 WL 2396861 (E.D. Va. June 25, 2012) ....................................................... 16


                                                                    ii
           Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 4 of 44



Hayes v. New England Millwork Distributors, Inc., 602 F.2d 15 (1st Cir.1979) ......................... 15

Higgins v. Town of Concord, 16-CV-10641-DLC,
  2017 WL 10088366 (D. Mass. May 23, 2017) ......................................................................... 28

Hilbert v. Sun Life Assur. Co. of Canada, No. CIV-10-214-FHS,
  2011 WL 3111873 (E.D. Okla. July 26, 2011) ......................................................................... 10

In re A123 Sys., Inc. Sec. Litig., 930 F. Supp. 2d 278 (D. Mass. 2013) ....................................... 32

In re Agent Orange Prod. Liab. Litig., 597 F. Supp. 740 (E.D.N.Y. 1984),
   aff'd, 818 F.2d 145 (2d Cir. 1987) ............................................................................................ 16

In re State St. Cases, CIV. A. 12-11770-NMG, 2013 WL 5508151
   (D. Mass. Aug. 21, 2013), report and recommendation adopted in part, rejected in part,
   CIV.A. 12-11770-NMG, 2013 WL 5508349 (D. Mass. Sept. 27, 2013) ................................. 33

In re Tri-State Water Rights Litig., 3:07-MD-01 (PAM/JRK),
   2010 WL 11586590 (M.D. Fla. July 21, 2010) ........................................................................ 16

J.S. McCarthy, Co., Inc. v. Brausse Diecutting & Converting Equip., Inc.,
   226 F.R.D. 14 (D. Me. 2005) .................................................................................................... 31

Kent v. California Dept. of Consumer Affairs, 2:09-CV-02905 KJM,
  2011 WL 2580382 (E.D. Cal. June 28, 2011), report and recommendation adopted
  in part, CIV-S-09-02905 KJM, 2011 WL 4543087 (E.D. Cal. Sept. 26, 2011) ....................... 16

Klunder v. Brown Univ., 778 F.3d 24 (1st Cir. 2015)................................................................... 24

Kolling v. American Power Conversion Corp., 347 F.3d 11 (1st Cir. 2003) ................................. 9

Marie v. Allied Home Mortgage Corp., 402 F.3d 1 (1st Cir. 2005) ............................................. 30

Moore v. U.S./U.S. Dept. of Agriculture Forest Serv., 864 F. Supp. 163 (D. Colo. 1994)........... 17

Moroughan v. County of Suffolk, 99 F. Supp. 3d 317 (E.D.N.Y. 2015) ........................... 15, 22, 27

North Am. Catholic Educ. Programming Found., Inc. v. Cardinale,
  567 F.3d 8 (1st Cir. 2009) ......................................................................................................... 31

Palm Beach Vacation Owners Ass'n, Inc. v. EscapesA, Inc.,
  CIV.A. 12-00027-KD-B, 2012 WL 2368335 (S.D. Ala. June 21, 2012) ................................. 15

Palmer v. Champion Mortg., 465 F.3d 24 (1st Cir. 2006)............................................................ 30

Premo v. Family Dollar Stores of Mass., Inc., 13-11279-TSH,
  2014 WL 1330911 (D. Mass. Mar. 28, 2014) ........................................................................... 25



                                                                   iii
           Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 5 of 44



Topolski v. Chris Leef Gen. Agency Inc., No. 11-2495-JTM-KMH,
  2012 WL 3889100 (D. Kan. Sept. 7, 2012) .............................................................................. 15

Torres-Alamo v. Puerto Rico, 502 F.3d 20 (1st Cir. 2007) ........................................................... 29

U.S. Bank Nat. Ass'n v. James, 680 F. Supp. 2d 259 (D. Me. 2010) ............................................ 28

U.S. ex rel. Baker v. Cmty. Health Sys., Inc., CIV. 05-279 WJ/WDS,
  2011 WL 2609851 (D.N.M. May 25, 2011) ....................................................................... 27, 31

United States ex rel. Maritime Admin. v. Cont'l Ill. Nat'l Bank & Trust Co.,
  889 F.2d 1248 (2d Cir.1989)..................................................................................................... 27

Vega v. Contract Cleaning Maint., 03 C 9130,
  2006 WL 1554383 (N.D. Ill. June 1, 2006) .............................................................................. 16

Other Authorities

6 Fed. Prac. & Proc. Civ. § 1488 (3d ed.) ..................................................................................... 26

Rules

Fed. R. Civ. P. 15 .......................................................................................................................... 13

Fed. R. Civ. P. 15(a) ..................................................................................................................... 16

Fed. R. Civ. P. 59(e) ..................................................................................................................... 30

Fed. R. Civ. P. 60 .......................................................................................................................... 31




                                                                      iv
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 6 of 44



       Plaintiffs respectfully submit this omnibus reply memorandum of law in further support

of Plaintiffs’ Motion to Reconsider and to Amend (Dkt. 783) and Plaintiffs’ Motion for

Reconsideration of Order of Dismissal or, in the Alternative, to Conduct Jurisdictional

Discovery, with respect to Defendant Global Payroll Gateway, Inc. (“GPG”) (Dkt. 781) and in

response to the oppositions to those Motions submitted by certain Defendants.1 Dkt. 835-38,

841, 843. Plaintiffs request that this Honorable Court permit amendment of the Fourth

Consolidated Amended Complaint (the “4th CAC”) pursuant to this Court’s September 23, 2019

Scheduling Order and Fed. R. Civ. P. 15(a), and to the extent necessary, reconsider the dismissal

without express leave to amend (1) with respect to the tortious aiding and abetting and/or

conspiracy claims against Defendants BANA, TD Bank, Wells Fargo Bank and PwC pursuant to

Fed. R. Civ. P. 12(b)(6), and (2) with respect to Defendant GPG for lack of personal jurisdiction

pursuant to Fed. R. Civ. P. 12(b)(2), and grant Plaintiffs leave to amend the 4th CAC to plead

new facts as to these Defendants as set forth in the proposed Fifth Consolidated Amended

Complaint (the “5th CAC”) (Dkt. 779, 780, 790).2




1
  The opposing Defendants consist of two differently situated groups: those retained in this
action and those dismissed as a result of this Court’s first-time Federal Rule of Civil Procedure
12(b) review (the “Retained Defendants” and the “Dismissed Defendants,” respectively). The
Retained Defendants are ProPay, Inc. (“ProPay”), International Payout Systems, Inc. (“IPS”),
Wells Fargo Advisors, LLC (“Wells Fargo Advisors”), and Fidelity Co-Operative Bank and its
former President John F. Merrill (“Fidelity Bank”). The Dismissed Defendants are Defendants
Bank of America, N.A. (“BANA”), TD Bank, N.A. (“TD Bank”), Wells Fargo Bank, N.A.
(“Wells Fargo Bank”), PricewaterhouseCoopers, LLC (“PwC”) and GPG. BANA, Wells Fargo
Bank, TD Bank and PwC are the “12(b)(6) Dismissed Defendants.” The foregoing are
collectively referred to as “Defendants” or “Opposing Defendants.”
2
 Leave to file a reply along with an attached proposed brief separately addressing the
substantive jurisdiction-based arguments made by GPG in response to Plaintiffs’ Motion to
Reconsider Order or, in the Alternative, to Conduct Jurisdictional Discovery (Dkt. 781) is also
being requested.
        Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 7 of 44



                                PRELIMINARY STATEMENT

       The TelexFree pyramid scheme (the “Scheme”) was a complex white-collar crime that

was accomplished via a labyrinth of multifaceted transactions that were carried out through

continually changing accounts. The activities at issue included deceptive-by-design money

laundering and layering of funds, as well as the syphoning off and transferring-out-of-reach

components of that massive financial fraud. Adding to Plaintiffs’ already-challenging

prosecution, TelexFree’s sprawling scheme spanned multiple years, was international in scope,

and received sophisticated and effective assistance from its financial service providers (including

insiders) and licensed professionals with well over a century of related specialization. TelexFree

was entirely dependent on the provision of financial services by banks and pay processors. It is

not contested that without such services TelexFree would have collapsed in short order.3

       As expected, the unraveling of this tangle of objective evidence was detail-oriented and

time-consuming. The new facts uncovered and analyzed with the aid of a critical witness –

former TelexFree CPA and CFO Joseph Craft - and Plaintiffs’ experts who specialize in the

complicated inner machinations of banking fraud now plainly establish the culpability of each

Dismissed Defendant. Each such Defendant was essential to keeping TelexFree’s business




3
  See Bankr. D. Mass., Case 14-40987, Dkt. 13, ¶¶ 63-64 (TelexFree’s Chief Restructuring
Advisor’s declaration characterizing payment processing services as “absolutely necessary” and
“inextricably linked” to TelexFree’s normal operations such that “[e]ven a slight delay” in those
services “could have a significant and material adverse effect on the Debtors’ business”); Ex. 1
(“Bonsignore Dec.”), Attachment 8 (“Craft Aff.”) ¶ 26 (TelexFree’s CFO states that “If
TelexFree had been rendered unable to carry out financial transactions by the Banks, Third Party
Processors, and ISOs, it would have been forced to shut down…TelexFree would have collapsed
within a time period ranging from as soon as a few weeks to no later than a couple of months”);
see also Response to Comm. Mass. Subpoena by GPG CEO Amirie, April 3, 2014 (“They told
us that if we did not allow them to continue to use our credit card processing gateway as an
electronic connection to Allied Wallet, their new credit card processor, that they would be forced
out of business”).

                                                 2
        Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 8 of 44



operational with substantial and essential services during the critical time period after the

revelation of TelexFree as a financial fraud in early summer 2013 through its April 2014 demise.

       Decisively, the new, objective evidence establishes that

       1. Defendants each had actual knowledge of TelexFree’s unlawful business model;4

       2. the services Defendants provided with that actual knowledge were non-routine; and

       3. without them TelexFree’s financial service-sustained enterprise would have collapsed
          and shuttered with no ability to capture, syphon, launder and transfer victims’ funds.

       In filing the Motions and 5th CAC, Plaintiffs timely followed this Court’s explicit

September 23, 2019 Order. Dkt. 756. The Opposing Defendants present no legally valid reason

to justify denying either the inclusion of the new facts uncovered or a single attempt to replead

the serious, complex and elusive financial fraud claims asserted against the Dismissed

Defendants.5 Defendants’ primary substantive ground for opposition - delay – holds no merit for

at least three determinative reasons. First, the facts disprove rather than support the contention

that Plaintiffs delayed in any manner. Second, even undue delay does not overcome the liberal

allowance of amendment mandate in the absence of cognizable prejudice. And third, no

prejudice – other than being held accountable for wrongful conduct through litigation – exists

here to defeat amendment. Plaintiffs seek to have this case decided on its merits in the interests




4
 See 5th CAC, BANA ¶¶ 1204, 1206, 1208-09, 1211-16, 1218-24, 1226-30, 1232-34, 1236-52,
1259, 1264, 1274-86, 1291, 1298-99, 1302-03; Wells Fargo Bank ¶¶ 1536-38, 1545-56, 1577-86,
1590-95, 1599-1601, 1606, 1609, 1619, 1631, 1636, 1643, 1649, 1656, 1658-60, 1674-75; TD
Bank ¶¶ 1307-10, 1315-19, 1321-27, 1329, 1331-33, 1335, 1338-44, 1347-49, 1353-59, 1361-64,
1366-67, 1374, 1376, 1381, 1385-98, 1403, 1408-09, 1417-20, 1429-37, 1445-46, 1448; PWC
¶¶ 35, 357, 531, 613, 645, 654-56, 672(d), 673-75, 724-28, 732-740, 743-45A, 827, 845, 870-79,
881-89, 892-97, 900-04, 907-09, 918, 920 1641-45, 2029.
5
 This Court has noted the difficulties inherent in asserting aiding and abetting claims in a
Ponzi/pyramid scheme case, recognizing that there rarely will be direct evidence of actual
knowledge. See Dkt. 742 at 4.

                                                  3
        Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 9 of 44



of justice,6 while Defendants continue to focus on procedural gamesmanship, misstatements of

fact, inapposite or misleading citations of law, and unfounded, pejorative personal attacks.

       The Opposing Defendants, while slinging false accusations of misrepresentation at

Plaintiffs and their counsel, have presented untrue facts to this Court regarding their involvement

with TelexFree and its founders when moving to dismiss the claims against them. Perhaps most

egregious, these facts would never have come to light absent Plaintiffs’ unwavering pursuit of

evidence and enlistment of experts in that effort. As but one example, BANA Counsel, Kenneth

I. Schacter, emphasized at oral argument on BANA’s motion to dismiss that his client

maintained a mere one account for TelexFree and “was out of this by May 2013.” See

Bonsignore Dec., Attachment 6 at 87:16. The factual evidence obtained by Plaintiffs establishes

that during TelexFree’s multi-year run, BANA maintained over twenty-five accounts for the

unlawful enterprise and its related persons and entities, many of which BANA opened in

conjunction with or only after closing other accounts for the very fraud it represented to this

Court it knew nothing about, including a $40,000 transaction settled on February 3, 2014.7

       To appreciate the seriousness of the new facts presented in the 5th CAC, this Court need

look no further than at the misrepresentations and outright falsities Defendants resorted to in



6
  The unlawful conduct driving this litigation is serious and exposes a glaring gap in our justice
system. Pyramid schemes remain a burgeoning criminal industry. Despite that approximately
750,000 persons were victim to TelexFree’s multibillion-dollar fraud, the U.S. Department of
Justice convicted less than a handful of its perpetrators. Moreover, even though thousands of net
winners made $250,000-$20 million, the bankruptcy trustee has recovered contextual pennies
despite his complete control of claims and the passage of three years. The responsible Opposing
Defendant entities must answer for their knowing wrongful conduct. Their victims are entitled
to recoup all their economic losses plus interest. The interests of justice require nothing less.
7
 Counsel’s representation is contradicted in detail in the 5th CAC. See, e.g., 5th CAC, ¶¶ 1210-
11, 1216-17, 1225, 1235, 1255, 1258, 1267-69, 1285, 1294-95, and 1297; see also Bonsignore
Dec. ¶¶ 41-81 for examples of the material misrepresentations made by Dismissed Defendants at
hearings before this Court.

                                                 4
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 10 of 44



their briefs. Defendants advance a smear campaign, again resorting to half-truths, in an effort to

convince this Court that Plaintiffs are responsible for the lengthy stay period (that Defendants

themselves supported and/or secured) and have been dilatory in pursuing their claims and

amendment. Both contentions are unsupportable. As this Court is well-aware, shortly after this

MDL’s establishment in October 2014, all discovery was stayed in March 2015 and all case-

related activities were stayed a year later, prior even to the exchange of Initial Disclosures.

Dkt. 1, 111, 414. Those stays were not lifted until January 29, 2019. Dkt. 606.

       The preparation, drafting and vetting of the 5th CAC in this sprawling, complex financial

fraud was a non-stop, Herculean challenge. Plaintiffs were also required to go beyond adding

objective evidence to the 5th CAC supporting their claims and disproving the Opposing

Defendants’ prior positions. Plaintiffs simultaneously worked with evidence that supported the

addition of nineteen new defendants. They also reviewed and evaluated evidence regarding over

fifty other potentially liable parties, who ultimately were not named. To suggest that Plaintiffs’

Counsel unduly delayed for some undefined strategic reason ignores

           •   their fending off of multiple dispositive motions (Dkt. 714, 742-43, 753);

           •   the detailed factual content and application of fact to law in the 5th CAC;

           •   the entry into settlement agreements, as well as the ongoing additional
               negotiations and other efforts to enter into many others;

           •   Plaintiffs’ preparation and filing of a Motion for Preliminary Approval of multiple
               class action settlements;

           •   the gathering and cementing of vital evidence (see, e.g., Bonsignore Dec.,
               Attachment 8 (Craft Aff.);

           •   the timely meeting of this Court’s deadline to serve Requests for Production of
               Documents and Interrogatories within seven days of meeting the filing deadline
               for the 5th CAC and prior to the receipt of Initial Disclosures from many
               Defendants (service was made on each current and anticipated defendant);



                                                  5
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 11 of 44



           •   the timely meeting of this Court’s deadline to serve Requests for Admission
               before receiving Requests for Production of Documents or Interrogatories from
               any Defendants and Initial Disclosures from many Defendants; and

           •   the timely meeting of this Court’s deadline to submit trial experts (see, e.g.,
               Dkt. 869 (Prof. McCoy Reports on Dismissed Defendants BANA, TD Bank and
               Wells Fargo Bank (Bonsignore Dec., Attachments 9-11)).

       All efforts were critical to the orderly progression of this litigation, including, but not

limited to, ensuring Plaintiffs presented the factually and legally supported complaint they

described during the March 20, 2019 status conference that would not waste this Court’s time

and resources - particularly given the prior dismissal orders. See Dkt. 715 (“Tr.”) at 10:13-20.

In the short interval between the March 2019 scheduling conference and the November 29, 2019

deadline, Plaintiffs aggressively reviewed, analyzed and gathered new evidence and consulted

with their experts who identified and appreciated the nuances and significance of single entries in

voluminous images of raw data. Plaintiffs also encountered, and still encounter, unexpected

difficulties in obtaining evidence from a vital cooperating witness. 8

       Defendants’ baseless representations that Plaintiffs’ Counsel intentionally mislead this

Court at that March 20, 2019 scheduling conference regarding their discovery efforts and the

timing of amendment is easily dismantled. In stark contrast to the snippets advanced by

Defendants, the transcript reveals that Plaintiffs’ Counsel accurately described what would

happen, when and why. Plaintiffs’ Counsel stated that despite his express desire to file, the

actual filing date was primarily dependent upon factors outside of Plaintiffs’ control, to wit:

       we're not going to file a motion to amend the complaint until our expert is through
       looking at the evidence and until we have gone through the evidence that we have
       and will receive in the very near future through cooperating witnesses . . .




8
 While substantial critical evidence has been received from TelexFree’s former CFO and CPA
Joseph Craft and was included in the 5th CAC, the evidence gathering process is not complete.

                                                  6
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 12 of 44



Tr. at 10:6-10 (emphasis added). The aid of Plaintiffs’ expert was necessary to identify the

actionable transactions and to ensure accuracy and viability.

       Importantly, Lead Counsel further made explicit Plaintiffs’ preference to avoid piecemeal

amendments, that would predictably be subject to attack like the disingenuous claims of

excessive amendment now mounted by Defendants, and directly requested the Court to advise if

it would prefer the alternative piecemeal approach.9 Plaintiffs followed the most direct route to

the filing of a comprehensive amended complaint as the difficult circumstances allowed.

       Another component that Lead Counsel made explicit at that hearing as factoring into the

timing of the comprehensive filing was Plaintiffs’ significantly delayed receipt from bankruptcy

Trustee Darr of the so-called Rule 2004 documents he received in 2015 from Defendants. This

Court had partially lifted the stay in May 2017 to allow Plaintiffs to serve a subpoena upon the

Trustee to obtain those documents. At the March 2019 hearing Lead Counsel expressly stated

that although they had received certain documents in 2017, “[b]asically we got everything but

what we wanted from the trustee.” Tr. at 9:16-17 (emphasis added). Plaintiffs did not receive

documents relating specifically to the 12(b)(6) Dismissed Defendants from the Trustee because

the very Defendants now crying out delay blocked their production from 2017 until mid-October

2019 with a legally baseless motion to quash.10 This had the effect of voiding the order allowing




9
  See Tr. at 10:12-20 (“If we have to keep filing amended complaints every time we get new
evidence, it will be endless. If we file one defendant at a time, the court will have its time
wasted. So if the court would prefer a different approach, then we're here to serve your pleasure.
But our preference is to do a thorough job with the evidence that we have and with the evidence
that we're receiving in the near future, have the expert put together supporting affidavits and then
amend the complaint in one fell swoop.”).
 Although Plaintiffs received the Rule 2004 materials produced by GPG, they consisted of a
10

mere twelve documents.

                                                 7
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 13 of 44



service of the Trustee subpoena and blocking access to documents that related to their deeply

rooted and long-running involvement in TelexFree’s unlawful enterprise.

       The fact that the Retained Defendants have nothing to gain by opposing leave to amend

cannot escape observation. Contrary to their repeated misrepresentations, the 5th CAC makes no

changes to the substantive allegations asserted against them in prior complaints.11 Moreover,

each Retained Defendant has already lost its bid to secure a preliminary dismissal of the claims

for their tortious aiding and abetting of the TelexFree Scheme. ProPay, Fidelity Bank and

Merrill even filed – and lost –motions seeking reconsideration of those dismissals. See Dkt. 654,

718 (ProPay); Dkt. 657, 753 (Fidelity Bank and John Merrill).

       Retained Defendant Wells Fargo Advisors seeks to resist the addition of a conspiracy

claim and new allegations regarding the factually uncontestable overlap between it and Wells

Fargo Bank. It has not demonstrated any grounds to preclude those amendments. As this Court

has recognized, the elements of civil conspiracy overlap extensively with the tortious aiding and

abetting claims already found to have been sufficiently pled against it. See Dkt. 743; 597 at 7-8.

The fact that same lawyer represents both Wells Fargo entities with no conflict - despite a certain

conflict if the argument advanced in their opposition is accepted - is worth noting. Also, the

addition of allegations containing the new facts discovered about those entities’ overlap does not

change the liability of Wells Fargo Advisors because joint and several liability was included in

the 4th CAC against it.



11
   See Bonsignore Dec., Attachment 5 (comparison of 4th CAC and 5th CAC). Of note, the 4th
CAC similarly did not alter the substantive allegations against IPS, ProPay, Fidelity Bank or
Merrill from the 2nd CAC. Also, a comparison of the 5th CAC and the Corrected 5th CAC is
attached to the Bonsignore Dec. as Attachment 4 and demonstrates a lack of substantive
difference relating to any Retained Defendant. If anything, more evidence has been added.



                                                 8
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 14 of 44



       The liberal allowance of amendment mandate and broad discretionary power to

reconsider interlocutory orders eviscerates Defendants’ manufactured charges of delay and

prejudice. Plaintiffs’ Motions should be allowed.

I.     DEFENDANTS HAVE FAILED TO PRESENT ANY VALID OR FACTUALLY
       ACCURATE REASON TO STRIKE EITHER FILED COMPLAINT

       The Supreme Court’s mandate that cases should be decided on their merits is well-

established. See Foman v. Davis, 371 U.S. 178, 182 (1962). To adhere to that mandate and this

Court’s prior orders on dismissal (the “MTD Orders”), Plaintiffs put in great effort to present this

Court with newly discovered evidence that remedies each deficiency identified in those orders as

to the Dismissed Defendants and to advance viable claims against previously unnamed parties.

Each alternative approach to the submission of the 5th CAC was evaluated and thoughtfully

analyzed by a double-digit committee of highly qualified, well-respected attorneys with

extensive class action litigation experience. Defendants’ twisting of those efforts through half-

truths, compounded with disingenuous charges that Plaintiffs engaged in “inexplicable” actions,

which Plaintiffs have previously more than described for this Court (and Defendants, see

Dkt. 813, 822), tests the bounds of good faith advocacy. That unsavory tactic infects

Defendants’ entire presentation and reduces it to what it is - a smear campaign that lacks any

valid factual or legal ground. Each of Plaintiffs’ filings were proper and provide sufficient bases

for this Court to effectuate the 5th CAC as the operative complaint in this MDL.12




12
  Plaintiffs acknowledge the previous dismissal of Count III (Statutory Aiding and Abetting)
and Count IV (Unjust Enrichment) asserted against Defendants in prior complaints as a matter of
law. As explained in a prior filing (Dkt. 824), they were included in the 5th CAC in an
abundance of caution due to a lack of a direct First Circuit opinion on point to avoid any future
objection that Plaintiffs waived appeal rights as to those dismissals by filing a superseding
pleading omitting them. See Kolling v. American Power Conversion Corp., 347 F.3d 11, 17 n.10
(1st Cir. 2003) (noting disagreement on and difficulty of waiver issue).

                                                 9
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 15 of 44



       A.      This Court’s September 23, 2019 Scheduling Order Provides Sufficient Basis
               To Support Allowance Of The 5th CAC.

       The explicit language of the Court’s Scheduling Order provided that “Amended

Pleadings [were] due by November 29, 2019.” Dkt. 756. It was silent as to any need for a

supportive motion. Authority exists holding that the entry of a scheduling order setting a

deadline for amended pleadings, rather than for motions to amend, suffices to grant leave. See

Hilbert v. Sun Life Assur. Co. of Canada, No. CIV-10-214-FHS, 2011 WL 3111873, at *3 (E.D.

Okla. July 26, 2011) (accepting defendant’s filing of amended answer after motion to dismiss

denied without obtaining leave because by entering scheduling order court in essence gave

defendant leave of court to file answer out of time).

       Plaintiffs’ filing of the 5th CAC into the docket complied with the Scheduling Order, and,

therefore, provides sufficient grounds for this Court to allow that complaint to become operative.

Given the Scheduling Order’s silence on motions,13 Plaintiffs’ direct filing of a related motion

should be taken for what it was - a filing carried out in an abundance of caution intended to

ensure compliance with that Order. The fact that Plaintiffs also filed and served concurrent

motions for leave to amend/reconsider with their amended pleading attached further establishes

Plaintiffs’ good faith effort to comply with all this Court’s orders when directly filing, and not to

circumvent or violate them as Defendants argue.14



13
  In their Joint Submission prior to that scheduling conference, Plaintiffs requested that a
deadline be set for the filing of motions to amend. Dkt. 668, Ex. 1. Defendants did not include
any proposal for amendments in their proposed scheduling order. Dkt. 668, Ex. 2. The resultant
Scheduling Order did not include that language or address such motions.
14
  ProPay’s assertion that Plaintiffs have not provided any explanation for their November 29,
2019 filing, as well as their filing of a corrected version, is incorrect. As ProPay is aware from
Plaintiffs’ Opposition to ProPay’s motion to strike (Dkt. 822), Plaintiffs have repeatedly
supported in several filings since the November filing, the timeliness of their filings and the
reasons for the procedures utilized.

                                                 10
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 16 of 44



        The Dismissed Defendants’ citation to a cherry-picked portion of the transcript from a

hearing held in November 2015 to argue that this Court has definitively held a motion was

necessary here is unavailing because of the subsequent September 2019 Order on point. See Dkt.

838 (“DD Br.”) at 5-6. Defendants willfully ignore that the Scheduling Order was issued as a

result of a different scheduling conference held over three years later in March 2019 at which

amendment was discussed and entered into the electronic clerk’s notes (Dkt. 687) and that the

subsequent order stated only that “Amended Pleadings” were due on November 29, 2019.

Similarly, the Dismissed Defendants’ argument that MDL Case Management Order No. 4

supports the presence of a non-existent standing rule that required a motion here is incorrect.

That CMO, which directed the filing of the 2nd CAC, did not itself require a motion prior to

Plaintiffs’ filing of that pleading. Dkt. 110.

        B.      Plaintiffs’ Corrected 5th CAC Was Properly Filed And Only Streamlines
                This Litigation.

        Plaintiffs filed the corrected 5th CAC as the method directed by this Court’s clerk’s

office. Dkt. 790 (the “Corrected 5th CAC”); Bonsignore Dec. ¶ 17. The corrected pleading was

filed as soon as practicable after the original filing on November 29, 2019. In context, that

certain details warranting the corrected filing did not get picked up in an over 400-page fact-

filled complaint is not unreasonable. The ink on the First Circuit decision which drove many

revisions was not yet dry; multiple counsel and staff were involved in drafting and assembling

the document; and it was filed the day after Thanksgiving. Rather than simply leave the other

version on file and invite motion practice, Plaintiffs acted to preserve resources. The result of

the corrected filing is that the litigation is streamlined, and potential future objections to the

initial 5th CAC have been eliminated. Plaintiffs followed the instructions given to them by the

clerk as to the action to be taken and even carried over the original numbers from the 5th CAC to


                                                  11
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 17 of 44



the corrected pleading for ease of reference.15 While Plaintiffs stand prepared to continue this

litigation under the original 5th CAC, that course of action invites additional motion practice.

       While no good cause exists to preclude or strike the corrected filing, ample cause exists

for this Court to admonish Defendants because again their oppositions contain extensive

misrepresentations, this time as to the adjustments made in that pleading from the original 5th

CAC. 16 The fact is that the corrected version – filed days after the original’s filing– does not

prejudice a single Opposing Defendant and streamlines this action.

       Rather than add to the litigation, the Corrected 5th CAC removes twelve named

defendants. They were removed in light of (1) this Court’s prior dismissal orders regarding

Defendants Richard Waak and Ann Genet, which Plaintiffs do not intend to appeal, (2)

bankruptcy filings by Defendants Opt 3 and Jason Borromei, and (3) the recent ruling by the

First Circuit affirming this Court’s grant of summary judgment conferring upon the bankruptcy

Trustee for the TelexFree estate exclusive standing to pursue claims against the net winner

promoters of the TelexFree Scheme, six of whom were named in the complaint. See Case No.

18-2001, Judgment (1st Cir. Oct. 29, 2019). The Corrected 5th CAC also removes the dismissed

professional negligence claim, which Plaintiffs do not intend to appeal. The Corrected 5th CAC

does not alter the nineteen new Defendants named in the original 5th CAC, seventeen of whom

are individuals employed by or principals of six already-named entities. The 5th CAC

represented Plaintiffs’ first attempt to adjust the named representatives of the putative class to


15
  The retention of that numbering undercuts ProPay’s protestations of confusion as to which
complaint is being referenced in Plaintiffs’ brief, as it is a distinction without meaningful impact.
16
  As two examples, while Defendants represent that the “Corrected” complaint added a “slew”
of parties, it actually deleted twelve Defendants and substituted in a mere two named plaintiffs to
replace two deleted ones. Defendants also falsely represent that the corrected complaint adds in
nineteen new defendants and asserts new claims for civil conspiracy against certain Defendants.
DD Br. at 10; see Bonsignore Dec., Attachment 4 (redlined comparison of versions).

                                                 12
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 18 of 44



reflect the First Circuit’s newly minted ruling upon the net winner standing issue. For example,

Plaintiff Igor Shikman was named as a putative class representative as he was instrumental in

securing the $8 million dollar class wide attachment on then-Defendant Daniel Shoyfer.

       Plaintiffs’ approach to the corrected complaint has already streamlined this litigation.

The following Defendants have all waived its service: Attorney Defendants Jeffrey Babener and

Babener and Associates and Operational Defendants The Sheffield Group, Inc.; Debbie (Debra)

Stenmoe; Davene Peruzzini; Garvin L. DeShazer; Kenneth Lind and Michael L. Sheffield (Dkt.

847). Dkt. 817-18; 845-50. Defendant Katia Wanzeler has already answered it. Dkt. 812.

Thus, the appropriateness of the Corrected 5th CAC’s filing is underscored by those Defendants

who have chosen, and those who will chose, to focus upon moving this case forward, rather than

engaging in needless and baseless motion practice.

II.    PLAINTIFFS’ MOTIONS FOR LEAVE TO AMEND AND/OR RECONSIDER
       WERE NOT UNDULY DELAYED AND DO NOT PREJUDICE DEFENDANTS

       Defendants do not dispute that Federal Rule of Civil Procedure 15(a) instructs courts to

“freely” grant leave to amend a complaint “when justice so requires.” Fed. R. Civ. P. 15. With

no true recourse available to avoid answering for the wrongful conduct revealed in the new facts

uncovered, Defendants resort to distorting this case’s history and mudslinging at Plaintiffs’

Counsel. 17 Those tactics are unavailing. Defendants have identified no valid reason to deny

Plaintiffs leave to amend.



17
  Even on the first page of their brief, the Dismissed Defendants make multiple false assertions,
charging that Plaintiffs “misleadingly label a ‘Fifth Consolidated Amended Complaint.’” See
DD Br. at 1. As all parties are aware, the prior operative complaint filed was the 4th CAC. Any
other label for the next complaint would have been rejected by this Court and attacked by
Defendants. Also, both the Dismissed Defendants and Wells Fargo Advisors state that the
Corrected 5th CAC includes a new claim for conspiracy against certain of them, as well as
numerous new parties and adds new claims. That statement is similarly incorrect. See


                                                13
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 19 of 44



        Defendants’ primary arguments against allowance of amendment are that Plaintiffs have

not been diligent in pursuing the new determinative evidence or in seeking amendment to include

them and that Defendants are “severely” prejudiced as a result.18 Piggybacking upon their

baseless disparagement of Plaintiffs’ Counsel for directly filing the 5th CAC, Defendants further

assert that this Court should refuse amendment as punishment against Plaintiffs. They ignore

that Defendants themselves manufactured the delays asserted or they resulted from court-ordered

stays and that, even if they are correct, Plaintiffs acted as a whole in good faith. Defendants have

failed to present a valid basis to eradicate the Supreme Court policy-mandated liberal allowance

of amendment under Rule 15(a). See Glassman v. Computervision Corp., 90 F.3d 617, 622 (1st

Cir.1996) (“Unless there appears to be an adequate reason for the denial of leave to amend (e.g.,

undue delay, bad faith, dilatory motive, futility of amendment, prejudice), [the First Circuit] will

not affirm it.”).

        A.      Defendants’ Claims of Undue Delay Are Invalid Because Plaintiffs’ Amended
                Pleading And Supporting Motions Were Timely Filed Within The Deadline
                for Amendment.

        Defendants’ efforts to cast Plaintiffs’ filings as untimely should be dismissed out of hand

because they were filed within the deadline for amendment set by this Court in its controlling

September 23, 2019 Scheduling Order. See Dkt. 756. Cases routinely have found motions

seeking leave to amend made within a scheduling order deadline to be sufficient to overcome

opposing claims of delay. See Topolski v. Chris Leef Gen. Agency Inc., 11-2495-JTM-KMH,



Bonsignore Dec., Attachment 4 (redlined complaint). The claims (as opposed to the non-binding
captions) against them are identical in both the 5th CAC and its corrected version.
18
   The Dismissed Defendants rely upon these same arguments in attempting to convince this
Court to withhold the exercise of its indisputably broad discretion to reconsider its dismissal
without leave to replead. DD Br. at 21. The reasons that establish their baselessness as grounds
to preclude amendment apply equally to merit reconsideration and reversal.

                                                 14
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 20 of 44



2012 WL 3889100, at *2 (D. Kan. Sept. 7, 2012) (“Plaintiff's motion for leave to amend was

filed within the scheduling order deadline and is therefore timely filed.”); Fulghum v. Embarq

Corp., 07-2602-EFM, 2009 WL 3122500, at *3 (D. Kan. Sept. 24, 2009) (rejecting defendants’

claim of prejudice where amendment of second amended class action complaint to increase class

representatives list made within scheduling order deadline even after summary judgment motion

filed); Palm Beach Vacation Owners Ass'n, Inc. v. EscapesA, Inc., CIV.A. 12-00027-KD-B,

2012 WL 2368335, at *5 (S.D. Ala. June 21, 2012) (amendment allowed where plaintiffs sought

to amend complaint four times and request for leave filed within scheduling order deadline);

Moroughan v. County of Suffolk, 99 F. Supp. 3d 317, 324 (E.D.N.Y. 2015) (amendment allowed

two years after deadline passed). For that reason alone, Defendants’ accusations of bad faith

delay – which are false as demonstrated below – are unfounded. Plaintiffs’ filings are timely.19

       Defendants also ignore that the electronic clerk’s notes from the March 20, 2019

scheduling conference establish that the “[f]iling of a 5th Amended Complaint” was discussed

and that the Court took “scheduling order deadlines under advisement” at that time. Dkt. 687.

Thus, the issue of the deadline for Plaintiffs’ amended complaint was (1) taken under

consideration by the Court, (2) determined in the September 23, 2019 Scheduling Order, and

(3) set for November 29, 2019.

       Finally, the fact that this case is a class action and also a multi-district proceeding –

whose administration was impacted by the progress, or lack thereof, of related outside criminal



19
  Defendants rely upon consistently inapposite cases to support their argument. For example,
ProPay relies upon Hayes v. New England Millwork Distributors, Inc., 602 F.2d 15 (1st
Cir.1979). Dkt. 805 (“ProPay Br.”) at 5. However, the Hayes court found delay considerable,
and the prejudice to the opposing party “not insignificant.” Id. at 20. The court also referred to
the fact that discovery had already been completed and that the amended charge was “not
contemplated by the original complaint.” Id.

                                                 15
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 21 of 44



and bankruptcy cases – weighs heavily in favor of amendment timeliness. In multi-district and

other complex litigation, like the present sprawling financial fraud case, it is common for the

complaint to be amended throughout the course of such proceedings and well beyond five

times.20 And Rule 15(a) does not prescribe any time limit within which a party may apply to the

court for leave to amend. Fed. R. Civ. P. 15(a).

       B.      Defendants Have Not Established Any Delay Sufficient To Preclude
               Amendment.

       Defendants seek to prevent inclusion of the new facts by casting Plaintiffs as unduly

dilatory in not presenting the amended complaint prior to the Scheduling Order’s deadline for

amendment. There is no merit in law or fact to Defendants’ argument that Plaintiffs were

required to act sooner.

       As the First Circuit has held, delay that is neither intended to harass nor causes any

ascertainable prejudice is not a permissible reason, in and of itself, to disallow amendment of a

pleading. See Carmona v. Toledo, 215 F.3d 124 (1st Cir. 2000); see also Moore v. U.S./U.S.

Dept. of Agriculture Forest Serv., 864 F. Supp. 163, 166 (D. Colo. 1994) (amendment allowed

even with wholly inadequate reasons for delay absent prejudice). Defendants do not contend that



20
  See, e.g., Kent v. California Dept. of Consumer Affairs, 2:09-CV-02905 KJM, 2011 WL
2580382 (E.D. Cal. June 28, 2011), report and recommendation adopted in part, CIV-S-09-
02905 KJM, 2011 WL 4543087 (E.D. Cal. Sept. 26, 2011) (leave granted to file tenth amended
complaint after Rule 12(b)(6) dismissal); Crawford v. Lexington-Fayette Urban County Gov't,
CV 06-299-JBC, 2008 WL 11345937 (E.D. Ky. May 28, 2008) (class action with tenth amended
complaint); In re Tri-State Water Rights Litig., 3:07-MD-01 (PAM/JRK), 2010 WL 11586590
(M.D. Fla. July 21, 2010) (MDL with seventh amended complaint); Vega v. Contract Cleaning
Maint., 03 C 9130, 2006 WL 1554383 (N.D. Ill. June 1, 2006) (putative class action with
seventh amended complaint); Gregory v. FedEx Ground Package Sys., Inc., 2:10CV630, 2012
WL 2396873 (E.D. Va. May 9, 2012) (seventh MDL amendment allowed); In re Agent Orange
Prod. Liab. Litig., 597 F. Supp. 740 (E.D.N.Y. 1984), aff'd, 818 F.2d 145 (2d Cir. 1987) (eighth
amended MDL complaint); Admiral Ins. Co. v. Abshire, 574 F.3d 267 (5th Cir.) (class action
with ninth amended complaint), cert. denied, 558 U.S. 1050 (2009).

                                                16
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 22 of 44



Plaintiffs delayed filing a motion to amend to harass them. Similarly, as detailed below, there is

no cognizable prejudice claimed by Defendants that could bar amendment. Decisively, even if

Plaintiffs are found to be responsible for any delay in their ability to seek amendment – which

the below facts make plain is not the case – allowance of amendment is nevertheless proper in

the interests of justice. See Daniels v. Loizzo, 174 F.R.D. 295, 298 n.1 (S.D.N.Y. 1997) (“the

mere fact that [the plaintiff] could have moved at an earlier time to amend does not by itself

constitute an adequate basis for denying leave to amend”).

       That this case has not been in active litigation despite the passage of five years is

unfortunate, more so for Plaintiffs than any other party. Yet that delay is not attributable to any

dilatory conduct on Plaintiffs’ behalf, but rather to the imposed stays, roadblocks erected by

Defendants, and case management orders that took into account direct requests of the DOJ. See,

e.g., Dkt. 414. Defendants’ factual gymnastics are inadequate to establish undue delay by

Plaintiffs. The following three examples highlight Defendants’ serial mischaracterizations:

           ProPay asserts:
              • “Plaintiffs have allowed to elapse . . . more than five years after the Judicial
                 Panel on Multidistrict Litigation transferred this MDL to the Court” and “two-
                 and-a-half years” since filing the 4th CAC before seeking amendment. ProPay
                 Br. at 5 (emphasis added).

           Facts:
              • A discovery stay was in place in this case from March 10, 2015 until
                  January 29, 2019. Dkt. 111, 606.
              • All action was stayed from March 3, 2016 until January 29, 2019. Dkt. 414.
              • The MTD Orders were issued on or about January 29, 2019. Dkt. 594-603,
                  611.
              • The 4th CAC was filed to avoid potential statute of limitations issues and did
                  not change any substantive allegation against any Defendant due to the
                  pending motions to dismiss filed in or about June 2015. Dkt. 473.

The distortion in those representations is plain: they falsely blame Plaintiffs for the extended

period lacking in case progression which was in fact due to court-ordered stays. They further



                                                 17
         Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 23 of 44



miscast Plaintiffs as neglectful in not seeking to amend and replead their claims, prior to any

determination that such claims were inadequately pled, while motions to dismiss were pending,

and when Plaintiffs were expressly advised not to take any action. See Dkt. 414.

         Dismissed Defendants and Wells Fargo Advisors assert:
            • “Plaintiffs have never issued a summons” for the 4th CAC. DD Br. at 10 n.5; Dkt.
               835 (“Wells Fargo Advisors Br.”) at 7.

         Facts:
            • The Court order allowing filing of the 4th CAC explicitly directed that summonses
                shall not be issued. Dkt. 495 (stay modified “solely to permit” filing of 4th CAC
                and ordering Plaintiff “shall serve no pleadings and take no other action”).
            • Plaintiffs explicitly highlighted to the Court at the March 20, 2019 hearing that
                summonses had not been issued and requested their issuance. Tr. at p.8, ll.4-6.
            • That proceeding’s electronic notes indicate the issue was discussed. Dkt. 687.
            • Thereafter, Plaintiffs called the Court and requested the summonses be issued and
                were advised the Court had not yet issued an order. Bonsignore Dec., ¶¶ 154-57.

Even as Defendants cast aspersions at Plaintiffs’ Counsel for purportedly not doing its job of

issuing summonses, they apparently have not become aware that the Administrative Procedures

for Case Management/Electronic Case Files for the District of Massachusetts state that the clerk

of court, not Plaintiffs, must issue a summons for an electronically filed case.21 Plaintiffs have

repeated their request for the issuance of summons, and in anticipation of the recently canceled

status conference, they filed a request in furtherance of that effort. Dkt. 853.

         Dismissed Defendants assert:
            • “It also appears that Plaintiffs obtained TelexFree’s files and other documents
               from the Bankruptcy Trustee as early as 2017. Plaintiffs make no showing here
               that the purportedly ‘new’ evidence is not cumulative of evidence they have had
               since early 2019, and apparently for years longer.” DD Br. at 18.

         Facts:
            • Plaintiffs filed a motion to allow them to serve a subpoena upon the Trustee to
                obtain the Rule 2004 materials on October 26, 2015. Dkt. 310.
            • Defendants filed motions to quash the court-authorized subpoena for the Rule
                2004 materials relating to them specifically. Dkt. 507, 509.
            • Their motions were denied on September 23, 2019. Dkt. 752.

21
     See http://www.mad.uscourts.gov/caseinfo/pdf/ECFadminProc.pdf at p.7 F.2.

                                                 18
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 24 of 44



           •   The Rule 2004 materials relating to each of them were not received by Plaintiffs
               until October 15, 2019. Bonsignore Dec. ¶ 131

Although this Court lifted the discovery stay on January 29, 2019, Plaintiffs did not receive until

October 15, 2019 documents to which they were properly entitled and had indisputably been

attempting to obtain since 2015. Plaintiffs also informed this Court at the March 2019 hearing

that although they had received documents from the Trustee in 2017, “[b]asically we got

everything but what we wanted from the trustee.” Tr. at 9:16-17 (emphasis added). It is also

significant that Plaintiffs only received Defendant-specific documents approximately 45 days

before the amended pleading was due. On that date, Plaintiffs received 98,426 new and

additional pages of documents plus additional excel sheets. If Defendants were so concerned

with moving the case along and avoiding delay, they were free at any time to withdraw their

objection and enable the Trustee’s immediate production. “A party that seeks discovery

expeditiously is not obligated to take heroic measures to enforce his rights against a recalcitrant

opponent.” Carmona, 215 F.3d at 135 (1st Cir. 2000) (internal quote omitted).

       Defendants’ contention that Plaintiffs are required to demonstrate that the information

received in 2019 was not entirely cumulative of the information received in 2017 is

preposterous.22 Defendants feigned ignorance of the obvious point that Plaintiffs are not fortune

tellers and could not predict the contents of those documents or any materials obtained (including

Initial Disclosures) until they were actually received and reviewed does not obviate Plaintiffs’

duty to review them and submit sufficiently supported and pled claims. Similarly, preposterous is


22
   Also, even if Plaintiffs possessed certain information previously, that is insufficient to
establish a credible claim that Plaintiffs unreasonably delayed in seeking amendment. See CP
Sols. PTE, Ltd. v. General Elec. Co., 237 F.R.D. 534, 537 (D. Conn. 2006) (rejecting claim that
second amendment should be denied for undue delay, which was admittedly significant, because
plaintiff “must have had . . . all of the information necessary to propose amendment when it filed
its first amended complaint”).

                                                 19
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 25 of 44



Defendants’ apparent, yet unsupportable, belief that Plaintiffs are required to prepare a list

containing each fact, the dates on which each document containing a fact was received and

reviewed by a document reviewer, passed on to counsel and thereafter analyzed by merits

counsel. That plainly is not required.

       Nevertheless, as to documents received from the Trustee before October 2019, most of it

was data bits involving promoter transactions and complaints. As to any relevant information

obtained, considerable time was required to review, analyze and assemble the information and

documents received. Expert consultation and the input of TelexFree CFO Joseph Craft was

required to identify, appreciate, consider, and place the evidence into context.

       Negotiations with cooperating witnesses were time consuming, and further hampered

Plaintiffs’ efforts. For instance, Joseph Craft agreed to cooperate with Plaintiffs by providing

evidence to support their claims. 23 On February 16, 2019, Plaintiffs’ Counsel and Counsel for

Joseph Craft executed a Confidentiality Agreement. However, the Confidentiality Agreement

mandated that Plaintiffs were precluded from admitting any document or information provided

by Craft until the parties reached and executed a final settlement agreement. Over the next

several months, Counsel worked to structure a mutually agreeable final settlement agreement

which accurately reflected the obligations of both parties. This, however, was delayed by Craft’s

insurer, who insisted on reviewing and approving the terms.




23
   Defendants similar accusation that Plaintiffs lied about the timing of their receipt of
information from Craft is wrong. See DD Br. at 18. Contrary to the Dismissed Defendants’
contention that Plaintiffs’ Counsel has been working with Craft since 2014, as detailed in the
attached Bonsignore Declaration, counsel met in late 2015to discuss settlement. Plaintiffs’
Counsel was not authorized to copy the bulk of the limited documents reviewed and was only
permitted to take a handful randomly copied during the interview. Discussions sporadically
continued into spring 2016 but collapsed. In fall 2018, settlement discussions resumed.

                                                 20
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 26 of 44



       Yet even throughout this time, Plaintiffs continued to secure from Craft information

essential to the prosecution of their case. As an offer of good faith, and until the parties executed

a final settlement agreement, Craft did agree to provide limited information. Specifically, on

March 29, 2019, Craft provided an initial affidavit focusing primarily on Wells Fargo Bank,

Wells Fargo Advisors and Cardenas, their interrelationship, and knowledge of and involvement

in the TelexFree Scheme. He further provided information regarding the involvement of Garvey

Schubert, PwC, Babener and their members, in the TelexFree Scheme; and in particular how

they worked in concert to establish oversees entities for TelexFree for the purpose of transferring

victims’ funds oversees and out of the reach of U.S. authorities. Plaintiffs were ultimately able to

execute a Settlement Agreement with Craft on September 27, 2019. Since that time, Plaintiffs’

Counsel has been working diligently to obtain information relative to the TelexFree Scheme

from Craft. However, this process has been complicated by various delays, including Craft’s

hospitalization, his father’s death and scheduling conflicts. Notwithstanding, Plaintiffs’ Counsel

have invested an extensive amount of time and conducted numerous interviews of Craft and his

counsel. During these interviews, Plaintiffs’ Counsel undertook the painstaking process of

gleaning from Mr. Craft information against each individual Defendant, including the Opposing

Defendants. As this Honorable Court is aware, this action arises from a massive financial fraud

that occurred many years ago. The related work requires the review and analysis of thousands of

detail packed documents. It involved numerous hours of discussions with Craft and review of an

immense amount of information including statements, emails, correspondence and contracts to

discover the context and relevance of the each.

       Defendants’ related accusation that Plaintiffs’ Counsel misrepresented at the March 2019

conference the state of their efforts in investigating claims and obtaining facts and intentions as



                                                  21
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 27 of 44



to amendment relies upon misleading partial citations. The following full transcript text

establishes BANA and Wells Fargo Defendants’ assertions as false and misleading:

       we're not going to file a motion to amend the complaint until our expert is through
       looking at the evidence and until we have gone through the evidence that we have
       and will receive in the very near future through cooperating witnesses.

       And the reason for that is, it would waste the court's time. If we have to keep
       filing amended complaints every time we get new evidence, it will be endless. . . .
       our preference is to do a thorough job with the evidence that we have and with the
       evidence that we're receiving in the near future, have the expert put together
       supporting affidavits and then amend the complaint in one fell swoop.

Tr. at 10:6-20.

       I can't give you a realistic [time frame] because it's not up to me. It's up to how
       fast we get the discovery from the defendants that have settled or are settling, and
       it's also up to the expert, which is an independent person who's professional and
       has other commitments, but I wouldn't think it would be six months into this. That
       would be ridiculous. Would it be a month? No. That's also just as ridiculous. So
       somewhere between the two of them.

Tr. at 11:5-12. Defendants’ attempt to use Plaintiffs’ Counsels’ statements at that hearing

against them ignored the truth of what was said. It also again underscores the Defendants’

efforts are focused on gamesmanship and mudslinging, rather than the merits.

       Plaintiffs’ Counsel has diligently and aggressively mined electronic images as they have

come in, simultaneously worked to obtain evidence through settlement and otherwise worked

with witnesses to identify and pursue sources of information. See, e.g., Moroughan, 99 F. Supp.

3d at 324 (nine-month period for further investigation after initial awareness of unknown facts

reasonable before amendment). In addition, Plaintiffs’ full investigation of the additional facts

against the Dismissed Defendants under the standards set by this Court in its MTD Orders was

required to satisfy Plaintiffs’ due diligence duties before bringing them back into this MDL.

That required the assistance of financial and banking experts who scrutinized the facts as they

continued to develop after the March 2019 hearing. Those experts enabled Plaintiffs to


                                                22
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 28 of 44



understand the complex regulatory duties imposed upon the financial service providers,

particularly with respect to the non-routineness of the activities they performed and the

reasonableness of the inferences to be drawn from the Dismissed Banks’ actions.24 In the end,

the reports prepared by Plaintiffs’ primary expert, Dr. Patricia McCoy, were generated with

impressive speed given the volume of information identified, processed and reviewed, and those

reports provided the basis for the inclusion of many of the factual allegations in the 5th CAC.

See, e.g., Dkt. 869 (Attachments 9-11 to Bonsignore Dec.).

       Plaintiffs’ tireless efforts, including careful vetting, over those months resulted in

securing the evidence that addresses each of the points upon which the Court based its decisions

to dismiss as well as identification and support for claims against the additional culpable

Defendants in the amended filing. Plaintiffs also were compelled to review and consider

information regarding over fifty other potentially liable parties who, although not ultimately

named in the complaint, nevertheless required investigation.

       The preparation of the 5th CAC itself was a mammoth undertaking that included hundreds

of new paragraphs, most of which were carefully crafted factual presentations. Plaintiffs timely

filed the 5CAC on the day after Thanksgiving as ordered and without requesting an extension.

While Defendants complain of the date, it was set by this Court, and it was Plaintiffs’ Counsel

and their families, whose holidays were impacted. The suggestion of an earlier filing date

ignores the realities openly placed into the record and the significant negative impact that would




24
   Those actions were complex and diverse. They included, for example, the creation of multiple
accounts, inter-entity transfers of victims’ funds, entity-to-individual transfers, interbank
transfers, overseas transfers, business to real estate laundering, account closures, the
accompanying failure to freeze or seize funds and the reissuance of checks generated upon
forced account closures into smaller amounts when no other bank would accept larger checks.

                                                 23
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 29 of 44



have resulted in piecemeal amendment involving a multitude of separate motions, which in turn

would have been subject to Defendants’ familiar charges of excessive amendment.

       It is also noteworthy that Plaintiffs were also forced during the post-MTD Order period

(after January 29, 2019) to respond to motion practice engaged in by Defendants. Plaintiffs

successfully defended against reconsideration attacks upon this Court’s refusals to dismiss the

tortious aiding and abetting claims by Fidelity and ProPay. Dkt. 753, 718. They also

successfully defended against attacks upon the 4th CAC’s pleading by Wells Fargo Advisors and

Allied Wallet. Dkt. No. 742; 743. Plaintiffs attempted unsuccessfully to stave off further stays

on discovery sought by Allied Wallet and Wells Fargo Advisors pending resolution of their

motions. Dkt. 670; 720. All the while, Plaintiffs were working with settling Defendants to

obtain evidence in support of their claims. See, e.g., Bonsignore Dec., Attachment 8 (Craft Aff.).

       A more detailed, accurate history of Plaintiffs’ efforts and summaries of the issues

encountered, as well as a fact-based description of this case’s history, is attached hereto. See

Ex. 1 (Bonsignore Decl.). Plaintiffs did not delay in pursuing the facts alleged in their 5th CAC

or in presenting their motions to this Court, and Defendants’ assertions to the contrary should be

rejected. Their arguments all fall far short of the showing necessary to negate the liberal policy

favoring amendment and resolution of cases on their actual merits.

       C.      Defendants Have Failed To Present Any Cognizable Prejudice From
               Inclusion Of The New Compelling Facts Sufficient To Preclude Amendment.

       No Defendant has presented a credible case that any prejudice exists that would allow

denial of amendment. See Klunder v. Brown Univ., 778 F.3d 24, 35 (1st Cir. 2015) (affirming

allowance of amendment due to lack of demonstrable prejudice to non-movant). The Opposing

Defendants’ concern lies not with prejudice from any purported delay, but rather from being held

to answer for their egregious conduct.


                                                 24
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 30 of 44



        Defendants’ overblown claims that they would be “severely” prejudiced in the

preparation of their defense is unsupported bluster. In trumpeting that they have not participated

in the discovery proceedings to date or “other” unidentified case proceedings, they again make

representations that lack factual support. See DD Br. at 15. Few other proceedings have taken

place, and because of the lengthy stay, this litigation has been suspended and is in its initial

stages. “Quite appropriately the courts have not imposed any arbitrary timing restrictions on

requests for leave to amend and permission has been granted under Rule 15(a) at various stages

of the litigation. These include: following discovery; after a pretrial conference; at a hearing on a

motion to dismiss or for summary judgment; when the case is on the trial calendar and has been

set for a hearing by the district court; at the beginning, during, and at the close of trial; after a

judgment has been entered; and even on remand following an appeal.”25 6 Fed. Prac. & Proc.

Civ. § 1488 (3d ed.) (footnotes omitted).

        With respect to Defendants’ discovery-based arguments, although discovery has

commenced, it is in its infancy and certainly is not “complete” as represented. See DD Br. at 14;

Bonsignore Dec. ¶¶ 149-153. Written discovery has been propounded by Plaintiffs according to

this Court’s deadlines. The few responses received are incomplete. A handful of Defendants


25
  Dismissed Defendants mount a disingenuous objection to Plaintiffs’ motion based upon their
purported deprivation of the 14-day notice period under Mass. D. Ct. Local Rule 15.1. That Rule
specifically applies only to “New Parties,” unlike those Defendants. The fact that such Rule only
applies to parties truly new to the litigation is highlighted in Rule 15.1(a) which defines such
amendments in terms of when “an attorney can be expected to have become aware of the identity
of the proposed new party.” Also, those Defendants do not assert that they were not aware that
Plaintiffs would be filing an amended complaint with new factual allegations against them.
Although certain Defendants fault Plaintiffs for failing to confer prior to filing the Motions under
Local Rule 7.1, Plaintiffs respectfully note that they were fully aware of Plaintiffs’ intent to
amend and also note the futility of any such conferral process, as evident from the parties’
positions before this Court. See Premo v. Family Dollar Stores of Mass., Inc., 13-11279-TSH,
2014 WL 1330911, at *1 (D. Mass. Mar. 28, 2014) (Hillman, J.) (entertaining motion to amend
because “striking the Plaintiff's motion on this ground would serve no useful purpose”).

                                                   25
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 31 of 44



also served discovery prior to the expiration of the deadline. Motions to compel have not yet

been filed by Plaintiffs because of the short time following the initial discovery due date,

Plaintiffs’ continued efforts to take seriously counsels’ duty to work together to minimize

discovery disputes and the negotiation of a protective order.26 It is worth noting that certain

Defendants have not yet produced Initial Disclosures, and no Defendant has produced documents

in response to Plaintiffs’ written discovery. Similarly, less than a handful of the First Requests

for Admissions that Plaintiffs timely served on every Defendant have been responded to by

Defendants. No depositions have taken place. Compare Adrian v. Mesirow Fin. Structured

Settlements, LLC, 647 F. Supp. 2d 126, 133 (D.P.R. 2009) (no prejudice because only initial

discovery commenced and defendant had ample time to expand scope of discovery to respond to

additional claims in proposed amended complaint) with Acosta-Mestre v. Hilton Int'l of Puerto

Rico, Inc., 156 F.3d 49 (1st Cir. 1998) (upholding denial of amendment to name additional

defendant where motion filed near close of discovery, deadline extended three times, nearly all

pretrial work completed, amendment would require at least four more months of discovery and

delay trial for at least twelve months, and plaintiff did not provide any excuse for delay).

       While Defendants essentially argue that the commencement of discovery alone suffices

as prejudice, that is not an accurate statement of applicable law. In fact, amendment is routinely

permitted after discovery has occurred in a case, even significant discovery. See CP Sols.., 237


26
   Plaintiffs’ restraint contrasts with Wells Fargo Advisors’ choice to file a premature motion to
compel, apparently to distract from its own discovery obligation shortfalls. Plaintiffs responded
to their Interrogatories and produced the millions of electronic images they possess – bates
stamped - in thirty days; whereas Wells Fargo Advisors has not produced a single image and
provided hopelessly general, boilerplate answers to interrogatories. Yet, respectful of this
Court’s time and mindful of their duty to work with opposing counsel in good faith to minimize
discovery disputes, Plaintiffs have not rushed to file a counter motion to compel, choosing
instead to continue to meet and confer with all Defendants toward an agreed-upon protective
order, alternative discovery schedule, and proposed status conference agenda.

                                                 26
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 32 of 44



F.R.D. at 537 (allowing second amendment where “discovery was still ongoing when plaintiff

filed its motion and the scheduled trial date was approximately 10 months away”); U.S. ex rel.

Baker v. Cmty. Health Sys., Inc., No. CIV. 05-279 WJ/WDS, 2011 WL 2609851, at *2 (D.N.M.

May 25, 2011) (motion to amend sought in advance of discovery deadline and deadline for

pretrial order allowed).

       The fact that amendment may require additional discovery by a newly added party is an

insufficient ground to deny it. United States ex rel. Maritime Admin. v. Cont'l Ill. Nat'l Bank &

Trust Co., 889 F.2d 1248, 1255 (2d Cir.1989) (“the adverse party's burden of undertaking

discovery, standing alone, does not suffice to warrant denial of a motion to amend a pleading”).

Even where amendment may require postponement of a current discovery or trial schedule,

courts refuse to close their eyes to new claims and additional culpable parties and deny leave to

amend. See Moroughan v. County of Suffolk, 99 F. Supp. 3d 317, 324–25 (E.D.N.Y. 2015)

(possibility that discovery could be extended or that certain individuals might have to be deposed

again insufficiently prejudicial); CP Sols., 237 F.R.D. at 537. Accordingly, the assertion that

permitting amendment will require an extension of the discovery deadlines in this case is not

sufficient to deny Plaintiffs’ Motions. In any event, Plaintiffs’ efforts to obtain discovery have

met with continued resistance and may necessitate an extended discovery period regardless.27

       Despite Wells Fargo Advisors’ claims of additional discovery burdens, neither the scope

nor the nature of this suit will be unacceptably altered against it if amendment is allowed.28 The

new factual allegations expand upon conduct already identified in the 4th CAC. Similarly,


27
  Defendants’ attempts to trump up the number of complaints filed in this case as somehow
prejudicing them – when they have not answered one - is disingenuous. In any event, as
described above, the number is not inordinate in an MDL proceeding.
28
  Wells Fargo Advisors’ personal attack upon Plaintiffs’ Counsel, Attorney Bonsignore, should
not be countenanced or considered.

                                                 27
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 33 of 44



although the 5th CAC includes Wells Fargo Advisors within the conspiracy count, that cause of

action is not itself new and significantly overlaps with the tortious aiding and abetting claims that

create joint liability, both of which were previously asserted against it.29 As such, the scope of

discovery sought by Plaintiffs, as well as provided by Plaintiffs, will remain unaltered by

allowance of amendment.30 See Higgins v. Town of Concord, 16-CV-10641-DLC, 2017 WL

10088366, at *2 (D. Mass. May 23, 2017) (allowing amendment, stating “[w]hile some

additional discovery may be necessary, much of the discovery already done will apply with equal

force to these new claims because they are closely related to the facts already alleged”); U.S.

Bank Nat. Ass'n v. James, 680 F. Supp. 2d 259, 262 (D. Me. 2010) (allowing amendment to add

two causes of action even where reach of discovery broadened). In any event, even if the 5th

CAC were to assert entirely new causes of action against any party based upon the new facts

discovered, there is no grounds to deny addition at this juncture. Adrian, 647 F. Supp. 2d at 133.

       The essence of Defendants’ claims of prejudice amount to nothing more than routine

complaints relating to defending against litigation. Such burdens are not sufficient prejudice to

overcome the interests of justice served by amendment in the context of the overwhelming new

factual evidence objectively establishing actual knowledge and their willful and substantial




29
   Despite Wells Fargo Advisors’ attempt to capitalize upon the inadvertent error in omitting that
count from the caption and feign ignorance that the original 5th CAC asserted that count against
it, the allegations therein plainly list it as a defendant against whom that claim is asserted. It is
noteworthy that Wells Fargo Advisors opposes the correction of that caption accomplished by
the Corrected 5th CAC’s filing.
30
   The fact that Wells Fargo Advisors, Fidelity Bank, ProPay, and IPS had notice that Plaintiffs
intended to pursue amendment weighs against prejudice. Also, in the Joint Statement filed with
Plaintiffs prior to the March 2019 scheduling conference, those parties indicated as a matter for
discussion the entry of a preservation order for the Dismissed Defendants and potential
defendants. Dkt. 668 at 2.

                                                 28
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 34 of 44



assistance in furtherance of the unlawful enterprise, including money laundering and the

provision of unlawful and non-routine services.

III.   THE DISMISSED DEFENDANTS HAVE PRESENTED NO VALID GROUNDS
       TO DENY PARTIAL RECONSIDERATION OF THE MTD ORDERS.

       The Dismissed Defendants’ attempt to convince this Court to deviate from the well-

established principle applied in countless cases that a party generally should be given at least one

attempt to replead claims after a Rule 12(b)(6) dismissal is unavailing. See Foman v. Davis, 371

U.S. 178, 182 (1962) (reversing denial of leave to amend as abuse of discretion); Torres-Alamo

v. Puerto Rico, 502 F.3d 20, 26 (1st Cir. 2007) (reversing district court failure to allow motion to

amend complaint when granting motion to dismiss as abuse of discretion). Notwithstanding

Defendants’ inaccurate description of the history of amendment in this case, it is not in dispute

that prior to the January and February 2019 MTD Orders, no judicial evaluation of the adequacy

of the pleading of the dismissed claims had ever been performed, and, therefore, Plaintiffs have

never been given a single additional “bite at the apple” to restate their claims.31 The Dismissed

Defendants’ arguments – all presented under an incorrect statement of the applicable standard for

reconsideration – have no merit and do not justify having this Court withhold the exercise of its

indisputably broad discretion to reconsider or to close its eyes to the overwhelming inculpatory

facts contained in the 5th CAC.

       A.      The Dismissed Defendants Have Not Refuted That Reconsideration Is
               Merited.

       The Dismissed Defendants erroneously claim that this Court should apply the heightened

standard governing motions to reconsider a final judgment brought under Federal Rule of Civil




31
  It is illogical to argue that Plaintiffs could have cured the perceived pleading deficiencies
identified by this Court prior to its actual identification of them.

                                                  29
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 35 of 44



Procedure 59(e).32 As detailed in Plaintiffs’ opening brief, Plaintiffs’ Motion is subject to the

lesser interests-of-justice standard for reconsidering interlocutory orders under Rule 54(b) and

this Court’s inherent powers. See Dkt. 784 (“Pl. Br.”) at 11; Douglas v. York Cnty., 360 F.3d

286, 290 (1st Cir. 2004); see also Greene v. Union Mut. Life Ins. Co. of Am., 764 F.2d 19, 22-23

(1st Cir. 1985) (rejecting use of heavier standards for reconsideration of interlocutory order). For

all the reasons presented herein and in Plaintiffs’ opening brief, that standard overwhelmingly

supports reconsideration and allowance of amendment here.33

       Nevertheless, in addition to the baseless delay and prejudice arguments addressed above,

which the Dismissed Defendants concede they rely upon for reconsideration (DD Br. at 21), the

Dismissed Defendants present several additional failed arguments specifically directed at

inclusion of the new facts uncovered.

       First, like their incorrect statement of the reconsideration standard under Rule 59,

Defendants rely upon the inapposite standard for relief from a final order or judgment to include



32
  See DD Br. at 11 (citing Palmer v. Champion Mortg., 465 F.3d 24, 29 (1st Cir. 2006) and
Marie v. Allied Home Mortgage Corp., 402 F.3d 1, 7 (1st Cir. 2005) (both applying Rule 59(e)
and Davis v. Lehane, 89 F. Supp. 2d 142, 149 (D. Mass. 2000) (denied based upon thirteen-year
delay between the original motion and the motion for reconsideration).
33
   In any event, even if reconsideration is limited to the Rule 59(e) three-factor test advocated by
Defendants, the two relevant factors – “the discovery of new evidence not previously available”
and “a clear error of law” are both easily met here. See DD Br. at 12. In evaluating the former,
the fact that Defendants themselves ensured that a significant portion of the new evidence
eventually obtained by Plaintiffs was not previously available merits its satisfaction, as does all
Plaintiffs’ diligent efforts throughout this MDL to uncover new evidence. Likewise, the clear
error of law standard is met based upon the plethora of cases holding that amendment is to be
freely given, that leave to replead is the norm for first-time dismissals for failure to state a claim
and that an abuse of discretion may lie for the failure to do so. Pl. Br. at 15. Defendants’
reliance upon prior amendments in this case – which had nothing to do with a Rule 12(b)(6)
review or the viability of any claims pled – do not negate those authorities. Defendants also fail
to acknowledge that Plaintiffs’ hands were tied from touching the allegations against them for
most of this case due to their filing of motions to dismiss in June 2015, which remained pending
for nearly four years, and the various stays on discovery and proceedings.

                                                  30
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 36 of 44



newly discovered evidence under Rule 60. See DD Br. at 16. That Rule’s inapplicability is

apparent on its face, which explicitly requires that “the evidence has been discovered since the

trial.”34 See Fed. R. Civ. P. 60.

       Second, Defendants advocate for a fantastical rule that the new facts cannot be

considered because Plaintiffs “must [have been] able to plead facts sufficient to survive a motion

to dismiss without access to discovery mechanisms.” See DD Br. at 16; but see J.S. McCarthy,

Co., Inc. v. Brausse Diecutting & Converting Equip., Inc., 226 F.R.D. 14, 17 (D. Me. 2005)

(allowing amendment because “earlier dismissal should not bar the reassertion of the same cause

of action based on newly discovered facts”). Plainly, such a rule would eviscerate the import of

all rules and case law that actually allow amendment and the revision of orders (like their

espoused Rule 60) based upon evidence obtained by a plaintiff in the course of formal or

informal discovery. No rule or precedent requires or otherwise suggests that a court should close

its eyes to facts uncovered in the discovery process. In fact, well-established case law makes

plain that amendment is routinely allowed even after discovery has commenced and, on

occasion, even after trial. See, e.g., U.S. ex rel. Baker, 2011 WL 2609851, at *1 (granting leave

to amend to add defendants after discovery revealed their connection and culpability); Ford v.

Burke, 529 F. Supp. 373 (N.D.N.Y. 1982) (after trial). Indeed, the First Circuit case relied upon

by Defendants does not even support that proposition. See N. Am. Catholic Educ. Programming

Found., Inc. v. Cardinale, 567 F.3d 8, 16 (1st Cir. 2009). There, the court held it was “unwilling

to assume that no amendment could rescue certain of the claims” and noted that “leave to amend



34
   Also like under the Rule 59(e) standard, the new evidence at issue would meet that test
because Plaintiffs exercised due diligence, the evidence is not cumulative or impeaching, and it
establishes viable claims against Defendants such that it would probably change the result of a
trial, if one had been had.

                                                31
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 37 of 44



is often given, at least for plausible claims.” Id. Also, it is noteworthy that Plaintiffs did not

receive a single shard of discovery from these Defendants prior to their Motions.

       Despite the Dismissed Defendants’ selective parsing of the case law for exceptions, the

indisputable general rule is that a district court should normally allow a plaintiff leave to file an

amended complaint to see if that plaintiff can state a cognizable cause of action, particularly in

an untested complaint. See Pl. Br. at 15, citing, inter alia, E. Food Services, Inc. v. Pontifical

Catholic Univ. Services Ass’n, Inc., 357 F.3d 1, 8 (1st Cir. 2004) (leave “is often granted not only

pretrial but after a dismissal for failure to state a claim where the court thinks that the case has

some promise”); In re A123 Sys., Inc. Sec. Litig., 930 F. Supp. 2d 278, 286-87 (D. Mass. 2013)

(citation omitted) (granting “third bite at the apple” and allowing leave to re-plead class action

complaint regarding knowledge of securities fraud).

       Third, unable to refute that determinative authority, Defendants again resort to distortion

and half-truths to make their case. Defendants tout that none of Plaintiffs’ case law involved

“eight attempts over a period of more than five years to state a viable claim.” DD Br. at 14. And

as this Court is aware, neither does this case. Plaintiffs have never sought to expand the

allegations asserted against these Defendants from the first truly amended complaint and this

Court has performed one Rule 12(b) review of those allegations. In short, viability of the claims

against the Dismissed Defendants has not been the motivation for a single prior amendment.

       B.      The New Evidence Addresses Each Issue Identified In The MTD Orders.

       The Dismissed Defendants’ argument that the new evidence would not “possibly change

the outcome of the motions to dismiss” invites response. See DD Br. at 17. Setting aside that

they invoke the incorrect Rule 60 standard to make the argument, they are substantively wrong.

The newly discovered evidence further confirms that the 5th CAC states a claim against them.



                                                  32
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 38 of 44



            1. The 5th CAC’s new facts state an overwhelming claim for tortious aiding and
               abetting and/or civil conspiracy against the Dismissed Bank Defendants.

       The MTD Orders’ dismissal of the tortious aiding and abetting claims against BANA and

TD Bank rested upon the finding that the 2nd CAC did not allege activities performed that went

beyond the routine banking services of accepting deposits and transferring those funds to

TelexFree’s principals, officers and affiliates. Dkt. 602 at 8. For Wells Fargo Bank, the

dismissal order found that the 2nd CAC’s allegations that it maintained accounts on behalf of

TelexFree and processed transactions were similarly insufficient. Dkt. 611 at 7. The Orders

further cited In re State Street Cases for the proposition that the “mere provision of banking

services” cannot actively or substantially assist fraud.” Id., citing In re State St. Cases, CIV. A.

12-11770-NMG, 2013 WL 5508151 at *23 (D. Mass. Aug. 21, 2013), report and

recommendation adopted in part, rejected in part, CIV.A. 12-11770-NMG, 2013 WL 5508349

(D. Mass. Sept. 27, 2013). However, it is significant that this Court acknowledged that the court

in In re State Street Cases further held that allegations of “conventional banking services that

made it easier to effectuate [a] fraudulent scheme. . . are precisely the sort of passive assistance

and inaction that, without more, does not rise to the level of substantial assistance.” Id.

(emphasis added). As briefly described herein, the allegations in the 5th CAC easily meet and

exceed that “more” standard.

       The MTD Orders also found the 2nd CAC’s allegations did not meet the actual knowledge

element. This Court found they alleged only that the Dismissed Banks “should have known” of

the fraud based upon their facial review of TelexFree’s promotional literature and contacts with

its members. Dkt. 602 at 10; Dkt. 611 at 7. Nevertheless, in rejecting Payment Processor Allied

Wallet’s request for dismissal, this Court also endorsed the standard adopted in Go Best that

allows actual knowledge to be established by a “reasonable inference” and acknowledged that


                                                 33
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 39 of 44



“direct evidence of actual knowledge of a Ponzi scheme is rare.” Dkt. 742 at 3-4. “[P]laintiffs

are not required to produce a ‘smoking gun’” particularly at the pleading stage, to satisfy actual

knowledge. Cahaly v. Benistar Prop. Exch. Trust Co., Inc., 885 N.E.2d 800, 810 (Mass. 2008).

       Even prior to the receipt of meaningful discovery, Plaintiffs have obtained significant

additional facts since filing the 2nd CAC and incorporated them into the 5th CAC, including an

abundance of smoking guns. For example, the facts as now pled sufficiently establish that

BANA, TD Bank and Wells Fargo Bank provided services to TelexFree that went far beyond

any rational or accepted definition of “routine” banking activities. Rather, the described services

fall squarely within the realm of non-routine banking activities that enabled the Scheme to go

undetected, furthered its commission and laundered its proceeds. Specific additional facts also

easily satisfy the endorsed Go-Best knowledge standard. The new facts and direct evidence

objectively establish a compelling inference that BANA, TD Bank and Wells Fargo Bank

possessed actual knowledge of TelexFree’s fraud and illegality.

       Finally, because the new, irrefutable averments in the 5th CAC objectively establish

actual knowledge, now even the depository activities alleged in the 2nd CAC must be viewed in a

new light, one in which they satisfy the “substantial assistance” element. Critically, this Court

held in that same order that “[i]t is well settled that substantial assistance must be evaluated ‘in

tandem’ with the knowledge requirement.” Dkt. 742 at 4. As such, the law of this case is that

the financial services provided to a scheme must be considered in tandem with the knowledge

element, such that even “routine” banking services, when performed with the knowledge that

they are aiding and abetting a financial fraud, suffice. Dkt. 742 at 4. That coupling removes the

immunity behind which BANA, TD Bank and Wells Fargo Bank seek to hide to prevent being

held accountable for performing banking services that enabled the TelexFree Scheme’s



                                                  34
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 40 of 44



continued commission against its hapless victims. Of note, services performed by the payment

processor Defendants found to have constituted substantial assistance were ones ordinarily

performed by them for other non-fraudster clients.

       The new facts alleged in the 5th CAC place its civil conspiracy and tortious aiding and

abetting claims squarely within this Court’s ruling refusing to dismiss them as against Fidelity

Bank and the Payment Processor Defendants. The Fidelity Bank order found both the

knowledge and the substantial assistance requirements satisfied by allegations that Fidelity had

opened three accounts in August/September 2013 and that it continued to service those accounts

for nearly a month after it had given “notice to TelexFree that it would be freezing its accounts

based upon purported illegal activities.”35 Dkt. 597 at 8. Each of those factors, and much more,

is established through supporting granular detail in the 5th CAC against each of the previously

Dismissed Banks. BANA, TD Bank, and Wells Fargo Bank all kept accounts for both TelexFree

and its related entities open and operating after giving notice of an impending closure for fraud

and also after the actual closures of accounts. 5th CAC at ¶¶ 1208-10, 1254-72, 1275-76, 1284,

1294-95 (BANA); 1309, 1318, 1341-50, 1390-1409, 1420-21, 1424-27, 1447 (TD Bank); 1637-

40, 1648, 1650, 1653, 1655 (Wells Fargo Bank). They even opened new accounts thereafter.

5th CAC at ¶¶ 1216-17, 1285, 1299-1300 (BANA); 1351-54, 1356-57, 1360, 1365, 1382-84,

1400-09, 1420-21, 1447 (TD Bank); 1639, 1646 (Wells Fargo Bank).

       The payment processor orders also establish the determinative weight given to activities

performed in assistance of the Scheme by the Dismissed Bank Defendants during the critical




35
  It also cited to Fidelity Bank’s inadequate account opening process in 2013, which would
support the presence of liability through a failure to act. See id.

                                                35
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 41 of 44



time period after June 2013. See Dkt. 600 at 7; 601 at 6; 742 at 4-5. As described by this Court

in the Allied Wallet order when finding the substantial assistance element met

       Allied Wallet was in the same circumstance as defendants IPS and ProPay who were
       asked to service TelexFree at a time when they were having difficulty obtaining a
       payment processor due to the widespread publication of fraud and the shut-down in
       Brazil. I find there are sufficient allegations in the FCAC to satisfy the assistance
       requirement.

Dkt. 742 at 4-5. Like each of those Defendants, BANA, TD Bank and Wells Fargo Bank were

asked to, and did, service TelexFree, by for example opening new accounts, performing

contextually non-routine transfers and writing reference letters, during that time period and

nearly up to its demise in April 2014.36 The new facts obtained also reveal that BANA, TD Bank

and Wells Fargo Bank each restricted and thereafter closed one or more TelexFree account for

fraud, but still continued to service and even opened accounts for it thereafter. Those restrictions

and closures – and the substantial services provided thereafter – suffice not only as non-routine

substantial assistance, but also elevate Plaintiffs’ allegations from creating a reasonable inference

of knowledge of the fraud from the “should have known” realm, found pled in the 2nd CAC, to

adequately supporting their actual knowledge.

       In addition, to comply with this Court’s September 2019 Scheduling Order, Plaintiffs

have filed the opinion of a highly esteemed expert in the finance and banking field, Prof. Patricia


36
   For example, on February 19, 2014, Michael Montalvo, Vice President of Wells Fargo, wrote
a letter of reference vouching for Carlos Wanzeler and TelexFree in strong terms: “I am pleased
to confirm that Carlos Wanzeler and Telexfree are a Wells Fargo Bank client. Carlos Wanzeler
and Telexfree have had a great history with Wells Fargo. They have managed their relationship
with Wells Fargo in a consistent and satisfactory manner. I have known Carlos Wanzeler and
Telexfree personally for over a year and find them to be of great character.” Montalvo wrote this
glowing letter of reference for Wanzeler and TelexFree even though on or about January 7, 2014,
Montalvo had personally performed due diligence on Wanzeler and TelexFree and discovered,
inter alia, an article discussing the Brazilian shutdown of TelexFree on grounds of being an
“Esquema Ponzi.” Montalvo included a copy of the article in his Wells Fargo Final Investigation
Summary Report. See Bonsignore Dec., Attachment 7.

                                                 36
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 42 of 44



McCoy and have retained additional experts. The depth of work is evidenced in the great factual

detail offered in her reports. Professor McCoy was able to determine that the services provided

were not routine banking activities and that they were performed with the actual knowledge that

TelexFree was a pyramid scheme. See Bonsignore Dec., Attachments 9-11.

               2. The new facts in the 5th CAC state an overwhelming claim for tortious
                  aiding and abetting and civil conspiracy against Defendant PwC.

       The new facts obtained are equally compelling against Dismissed Defendant PwC. See,

e.g., 5th CAC ¶ 672.d. Plaintiffs’ investigation uncovered PwC acted as a critical member of a

group of professionals, comprised of legal, business and financial experts (the “MLM A Team”),

who were assembled by Attorney Defendant Babener to enable TelexFree and its founders

Merrill and Wanzeler to continue to operate the unlawful Scheme after the Brazilian shutdown in

summer 2013. Documentary evidence establishes that Babener determined within days of being

retained in August 2013 that TelexFree was operating a massive, illegal financial fraud and

passed that knowledge on to each member of the MLM A Team recruited, including PwC. Once

retained in or about December 2013 to January 2014, PwC drove the strategy of moving

TelexFree’s assets and workings offshore to avoid U.S. authorities and laws including the use of

accounts to conduct TelexFree’s continuing unlawful operations in countries with lax financial

fraud enforcement, to shelter funds out of the reach of the United States justice system and to

create foreign shell corporations. This newly obtained evidence came from Joseph Craft. See

Bonsignore Aff., Attachment 8. PwC provided the advice to take actions to conceal, and thereby

allow the continued operation and exponential growth of the Scheme, by staving off or otherwise

assisting TelexFree to delay and dodge the investigations by government officials, including

crafting misleading responses to investigations and submitting two sets of “cooked” books. Id.




                                                37
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 43 of 44



       By the standards set under the law of this case, the new facts alleged, which provide

direct evidence that PwC knew of TelexFree’s illegality as part of the team created to devise and

implement ways to maintain its operations and secret its ill-gotten gains, create a reasonable

inference of actual knowledge sufficient to withstand dismissal. Those facts further satisfy the

standards for substantial assistance under the law of this case. The allegations that PwC

proposed and accomplished international expansion to move TelexFree’s operations and money

beyond the reach of U.S. victims and federal and state regulators and to find banks willing to

service TelexFree even though TelexFree was embroiled in legal actions and surrounded by

extensive negative publicity more than suffices to support amendment and to state a claim for

civil conspiracy and aiding and abetting.

       The interests of justice merit both the allowance of amendment as well as reconsideration

of the dismissal of the claims against each Dismissed Defendant without leave to amend, if

necessary, to include the specific, egregious facts alleged therein.

                                         CONCLUSION

       For the foregoing reasons, and those in Plaintiffs’ opening memorandum, Plaintiffs

respectfully request that the Court grant their motion to amend, and/or grant Plaintiffs leave to

file the proposed 5th CAC (corrected) or, in the alternative, the 5th CAC.

Dated: February 20, 2020

                                              Respectfully submitted,

                                              /s/ Robert J. Bonsignore
                                              Robert J. Bonsignore Esq. (NH Bar No. 21241)
                                              Bonsignore Trial Lawyers, PLLC
                                              3771 Meadowcrest Drive
                                              Las Vegas, NV 89121
                                              Telephone: 781-856-7650
                                              Email: rbonsignore@classactions.us
                                              Plaintiffs’ Interim Lead Counsel


                                                 38
       Case 4:14-md-02566-TSH Document 887 Filed 02/27/20 Page 44 of 44



                                 CERTIFICATE OF SERVICE

       I, Robert J. Bonsignore, hereby certify that on this 27th day of February, 2020, I caused

the foregoing to be electronically filed with the Clerk of the Court by using the Case

Management/Electronic Case Filing (CM/ECF) system, which will send a notice of electronic

filing to all parties registered with the CM/ECF system in the above-captioned matter. A copy

will be forwarded via first class mail, postage prepaid, to those parties not electronically

registered.



                                                      /s/ Robert J. Bonsignore
                                                      Robert J. Bonsignore




                                                 39
